DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 7-10 recites the limitation "the receiving means" in claim 7, line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the passive intermodulation cancellation engine" in claim 10, lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11, recites the limitation “N ports”, “N external antennas” and “N corresponding channels”; but N is not defined.
Claim 14 recites the limitation "the radio system means", “the external combiner or diplexer means”, “the external antenna means” and “the coupling node means” in claim 14, lines 6, 9, 10 and 13, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “the receiving means” in claim 7, “the radio system means”, “the external combiner or diplexer means”, “the external antenna means” and “the coupling node means” in claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Since it is not clear what constitute “the receiving means” and what is different between “radio system” and “radio system means”, “external combiner or diplexer” and “external combiner and diplexer means”, “external antenna” and “external antenna means”, and “coupling node” and “coupling node means”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 12-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleischer et al. (EP 2884668 A1).
Regarding claim 1, Fleischer et al. (figure 4) disclose an apparatus (transceiver system), comprising: a processor; and a memory (inherently within the transceiver in order to perform functions of the transceiver system) including instructions, the instructions, when executed by the processor, cause the apparatus to: transmit and receive radio frequency signals using a radio system coupled to an external antenna (20) via an additional combiner or diplexer (15); receive, on one or more dedicated signal paths or channels, one or more reference signals usable for measurement of passive intermodulation from one or more nodes provided in a signal path external to the radio system, a first one of said nodes (80) being associated with a signal path between the additional combiner or diplexer (15) and the external antenna (20); and perform passive intermodulation cancellation on the received radio frequency signals based on the received one or more reference signals, including a first reference signal from the first node (using PIM Feedback Receiver and Digital IM Model 90 and Subtractor 100) (paragraphs [0051]-[0059]).
Regarding claim 2, Fleischer et al. disclose wherein the additional combiner or diplexer is coupled to one or more further radio systems (TX1 and TX2) for coupling said one or more further radio systems to the external antenna (paragraphs [0053] and [0054]).
Regarding claim 4, Fleischer et al. disclose wherein one or more other reference signals are received direct from an output of one or more further radio systems (outputs from Duplexer 10 and Duplexer 10a and output from antenna 20).
Regarding claim 5, Fleischer et al. disclose wherein the first node (80) is a dual direction coupler having forward and reverse ports (which can transmit signal to antenna 20 and receive signal then pass it to Passband Filter 81).
Regarding claim 12, Fleischer et al. disclose the apparatus comprising a plurality of radio systems (TX1 and TX2) (paragraphs [0053] and [0054]).
Regarding claim 13, Fleischer et al. disclose the apparatus comprising a remote radio head (RRH) (paragraph [0060]).
Regarding claim 14, Fleischer et al. (figure 4) disclose a system (transceiver system), the system comprising: a processor; and a memory (inherently within the transceiver in order to perform functions of the transceiver system) including instructions, the instructions, when executed by the processor, cause the apparatus to: provide a radio system for transmitting and receiving radio frequency signals; provide an additional combiner or diplexer (15) external to the radio system means; provide an antenna (20) external to the radio system, coupled to the radio system via the additional combiner or diplexer; provide a coupling node (80) between the external combiner or diplexer means and the external antenna means; and perform passive intermodulation cancellation on the received radio frequency signals based on one or more received reference signals, including a first reference signal from the coupling node means, the one or more reference signals received on one or more dedicated signal paths or channels (using PIM Feedback Receiver and Digital IM Model 90 and Subtractor 100) (paragraphs [0051]-[0059]).
Regarding claim 15, Fleischer et al. (figure 4) disclose a method, comprising: transmitting and receiving radio frequency signals using a radio system (transceiver system) coupled to an external antenna (20) via an additional combiner or diplexer (15); receiving, on one or more dedicated signal paths or channels, one or more reference signals usable for measurement of passive intermodulation from one or more nodes provided in a signal path external to the radio system, a first one of said nodes (80) being associated with a signal path between the additional combiner or diplexer and the external antenna; and performing passive intermodulation cancellation on the received radio frequency signals based on the received one or more reference signals, including a first reference signal from the first node (using PIM Feedback Receiver and Digital IM Model 90 and Subtractor 100) (paragraphs [0051]-[0059]).
Regarding claim 16 Fleischer et al. disclose wherein the additional combiner or diplexer is coupled to one or more further radio systems (TX1 and TX2) for coupling said one or more further radio systems to the external antenna (paragraphs [0053] and [0054]).
Regarding claim 18, Fleischer et al. disclose wherein one or more other reference signals are received direct from an output of one or more further radio systems (outputs from Duplexer 10 and Duplexer 10a and other output from antenna 20).
Regarding claim 19, Fleischer et al. disclose wherein the first node (80) is a dual direction coupler having forward and reverse ports (which can transmit signal to antenna 20 and receive signal then pass it to Passband Filter 81).

Claim(s) 1-4, 7-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (KR 10-2018-0110345 A - English Machine Translation).
Regarding claim 1, Yoon et al. (figure 7) disclose an apparatus, comprising: a processor; and a memory (inherently include in the apparatus for performing function and processing signals) including instructions, the instructions, when executed by the processor, cause the apparatus to: transmit and receive radio frequency signals (from plurality of transceiver 110 and 120) using a radio system coupled to an external antenna (ANT) via an additional combiner or diplexer (feeder router 130); receive, on one or more dedicated signal paths or channels, one or more reference signals usable for measurement of passive intermodulation from one or more nodes provided in a signal path external to the radio system, a first one of said nodes (221) being associated with a signal path between the additional combiner or diplexer and the external antenna; and perform passive intermodulation cancellation on the received radio frequency signals based on the received one or more reference signals, including a first reference signal from the first node (PMID interference reduction devices 210, 220 and 230; see page 12, last paragraph to page 16).
Regarding claim 2, Yoon et al. (figure 7) disclose wherein the additional combiner or diplexer is coupled to one or more further radio systems (plurality of transceiver 11 and 120) for coupling said one or more further radio systems to the external antenna.
Regarding claim 3, Yoon et al. (figure 7) disclose wherein the received one or more reference signals are received via a first summing node which sums the first reference signal from the first node with one or more other reference signals from one or more further radio systems (transmit signals f1 and f2 and other received signals from ANT).
Regarding claim 4, Yoon et al. (figure 7) disclose wherein one or more other reference signals are received direct from an output of one or more further radio systems (f1 from transceiver 110, and f2 from transceiver 120).
Regarding claim 7, Yoon et al. (figure 7) disclose wherein the receiving means is further configured to receive a second reference signal from a second node (226) associated with a signal path between the radio system (transceiver 110) and the additional combiner or diplexer (130), and wherein performance of passive intermodulation cancellation is based one or both on the first reference signal and the second reference signal (see page 12, last paragraph to page 16).
Regarding claim 8, Yoon et al. (figure 7) disclose control selective receipt of one or both of the first reference signal and the second reference signal for use in passive intermodulation cancellation (page 14, second paragraph to page 15).
Regarding claim 9, Yoon et al. (figure 7) disclose wherein the second node (226) is associated with a signal path between an internal transmit/receive duplexer (110) of the radio system and the additional combiner or diplexer (130).
Regarding claim 10, Yoon et al. (figure 7) disclose a cancellation system (210, 220 and 230) configured to perform passive intermodulation cancellation based on the received one or more reference signals, the apparatus further comprising dedicated first and second signal paths or channels between respective first and second ports of the radio system and the passive intermodulation cancellation engine for receiving the first and second reference signals (from 221 and 226) (page 14, second paragraph to page 15).
Regarding claim 11, Yoon et al. (figure 7) disclose wherein the radio system comprises N ports for coupling to N external antennas and N corresponding channels between the ports and the cancellation engine, and wherein the dedicated first and second signal paths or channels are configured to employ a subset of the N channels not coupled via their corresponding port to an external antenna (since N is not specified, and could be 1) (see page 12, last paragraph to page 16).
Regarding claim 12, Yoon et al. (figure 7) disclose the apparatus comprising a plurality of radio systems (transceiver 110 and 120).
Regarding claim 14, Yoon et al. (figure 7) disclose a system, the system comprising: a processor; and a memory including instructions, the instructions, when executed by the processor, cause the apparatus to: provide a radio system for transmitting and receiving radio frequency signals (f1 and f2 from transceivers 110 and 120); provide an additional combiner or diplexer (feeder router 130) external to the radio system means; provide an antenna (ANT) external to the radio system, coupled to the radio system via the additional combiner or diplexer; provide a coupling node (221) between the external combiner or diplexer means and the external antenna means; and perform passive intermodulation cancellation on the received radio frequency signals based on one or more received reference signals, including a first reference signal from the coupling node means, the one or more reference signals received on one or more dedicated signal paths or channels (PMID interference reduction devices 210, 220 and 230; see page 12, last paragraph to page 16).
Regarding claim 15, Yoon et al. (figure 7) disclose a method, comprising: transmitting and receiving radio frequency signals using a radio system coupled to an external antenna (ANT) via an additional combiner or diplexer (feeder router 130); receiving, on one or more dedicated signal paths or channels, one or more reference signals usable for measurement of passive intermodulation from one or more nodes provided in a signal path external to the radio system, a first one of said nodes (221) being associated with a signal path between the additional combiner or diplexer and the external antenna; and performing passive intermodulation cancellation on the received radio frequency signals based on the received one or more reference signals, including a first reference signal from the first node (PMID interference reduction devices 210, 220 and 230; see page 12, last paragraph to page 16).
Regarding claim 16, Yoon et al. (figure 7) disclose wherein the additional combiner or diplexer is coupled to one or more further radio systems (plurality of transceivers 110 and 120) for coupling said one or more further radio systems to the external antenna.
Regarding claim 17, Yoon et al. (figure 7) disclose wherein the received one or more reference signals are received via a first summing node which sums the first reference signal from the first node with one or more other reference signals from one or more further radio systems (transmit signals f1 and f2 and other received signals from ANT).
Regarding claim 18, Yoon et al. (figure 7) disclose wherein one or more other reference signals are received direct from an output of one or more further radio systems (f1 from transceiver 110, and f2 from transceiver 120).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lv et al. (US 10,727,896).
	Regarding claim 1, Lv et al. (figures 4A and 4B) disclose an apparatus, comprising: a processor (101); and a memory (inherently within the apparatus for performing function and processing signal) including instructions, the instructions, when executed by the processor, cause the apparatus to: transmit and receive radio frequency signals using a radio system coupled to an external antenna (104) via an additional combiner or diplexer (combined duplexer 403); receive, on one or more dedicated signal paths or channels, one or more reference signals usable for measurement of passive intermodulation from one or more nodes provided in a signal path external to the radio system, a first one of said nodes (figure 4A, PIM source point) being associated with a signal path between the additional combiner or diplexer and the external antenna; and perform passive intermodulation cancellation on the received radio frequency signals based on the received one or more reference signals, including a first reference signal from the first node (column 9, line 63 – column 11, line 3).
Regarding claim 2, Lv et al. disclose wherein the additional combiner or diplexer is coupled to one or more further radio systems for coupling said one or more further radio systems to the external antenna (figure 4B, Remote Radio Unit (RRU) 0 and RRU 1). 
	Regarding claim 4, Lv et al. (figures 4A and 4B) disclose wherein one or more other reference signals are received direct from an output of one or more further radio systems (signals from RRU 0, RRU 1 or other signals received from Antenna 104). 
Regarding claim 12, Lv et al. disclose the apparatus comprising a plurality of radio systems (figure 4B, RRU 0 and RRU 1).
Regarding claim 13, Lv et al. disclose the apparatus comprising a remote radio head (RRH) (figure 4B, Remote Radio Unit (RRU) 0 and RRU 1).
	Regarding claim 14, Lv et al. (figures 4A and 4B) disclose a system, the system comprising: a processor; and a memory (101); and a memory (inherently within the system for performing function and processing signal)  including instructions, the instructions, when executed by the processor, cause the apparatus to: provide a radio system for transmitting and receiving radio frequency signals; provide an additional combiner or diplexer (combined duplexer 403) external to the radio system means; provide an antenna (104) external to the radio system, coupled to the radio system via the additional combiner or diplexer; provide a coupling node between the external combiner or diplexer means and the external antenna means (figure 4A, PIM source point); and perform passive intermodulation cancellation on the received radio frequency signals based on one or more received reference signals, including a first reference signal from the coupling node means, the one or more reference signals received on one or more dedicated signal paths or channels (column 9, line 63 – column 11, line 3).
	Regarding claim 15, Lv et al. (figures 4A and 4B) disclose a method, comprising: transmitting and receiving radio frequency signals using a radio system coupled to an external antenna (104) via an additional combiner or diplexer (combined duplexer 403); receiving, on one or more dedicated signal paths or channels, one or more reference signals usable for measurement of passive intermodulation from one or more nodes provided in a signal path external to the radio system, a first one of said nodes being associated with a signal path between the additional combiner or diplexer and the external antenna (figure 4A, PIM source point); and performing passive intermodulation cancellation on the received radio frequency signals based on the received one or more reference signals, including a first reference signal from the first node (column 9, line 63 – column 11, line 3).
Regarding claim 16, Lv et al. disclose wherein the additional combiner or diplexer is coupled to one or more further radio systems (figure 4B, Remote Radio Unit (RRU) 0 and RRU 1) for coupling said one or more further radio systems to the external antenna.
Regarding claim 18, Lv et al. (figures 4A and 4B) disclose wherein one or more other reference signals are received direct from an output of one or more further radio systems (signals from RRU 0, RRU 1 or other signals received from Antenna 104).

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsui et al. (US 9,768,812) disclose a passive intermodulation detection system is provided to remotely identify passive intermodulation at a base station site and diagnose the type of intermodulation and location of the non-linearity that is the source of the passive intermodulation.
Huang et al. (US 10,141,961) teach a passive intermodulation cancellation system wherein received signal is enhanced by removing distortion components of a concurrently transmitted signal, the received signal is acquired in a receive frequency band concurrently with transmission of a transmit signal in a transmit frequency band. 
Chen et al. (US 2017/0141807) disclose a full-duplex transceiver with passive inter-modulation (PIM) cancellation using feedforward plus a feedback filtering structure is presented. The transceiver comprises a duplexer, a transmitter, a receiver, a summer, and a behavioral model module (BMM) that is used to generate an estimated inter-modulated signal using a feedforward plus feedback structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645